 

Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 1 of 30

UNITED STATES DISTRICT COURT FOR THE SQUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

    
  

 

D George Sweigert.. cit CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

 

“MAGISTRATE STEWART D. AARON

 

 

  

‘bianiers. S LETTER MOTION FOR LEAVE OF COURT
TO FILEMOTION TO NAME MARCUS CONTE AS CO-DEFENDANT

Pursuant to the conditions expressed in the ENDORSEMENT of Magistrate Judge

Stewart D. Aaron (11/14/19, ECF Doc. no. 102) and Federal Rule of Civil Procedure
(Fed.R.Civ.P.) Rule 14 Plaintiff MOTIONS for LEAVE to add MARCUS CONTE as a Co-

Defendant.
Marcus Conte is no stranger to this litigation as he sent unauthorized e-mail

communications to the presiding judge on 9/12/2019 (EXHIBIT ONE). Mr. Conte’s actions
were published in a YouTube video dated 9/12/2019 entitled (EXHIBIT TWO).
Dave Acton Sweigert Charged With Cyber Bullying, Harassment, Perjury:
SDNY Judge Valerie E. Caproni
The Court was made aware of these activities in a letter received by someone in the Court

building, but never docketed (verified via U.S. Priority Mail) attached as EXHIBIT THREE.

Mr. Conte also produces video content of his telephone calls to agents of the Federal

Bureau of Investigation where he names the Plaintiff in various crimes and criminal activity. On

9/17/2019 Conte published YouTube video content entitled:

Dealing With Cyber Bullies; Dopey Dave Acton Sweigert Under FBI Review

[LARP NEWS]
The above cited video (EXHIBIT FOUR) is a voice recording between Mr. Conte and

an F.B.L field agent at 26 Federal Plaza, 23" Floor, New York, N.Y. 10278-00004, phone 212-
384-1000.

On 11/28/2019 Conte (a convicted felon) released YouTube video content with a
Port Neches Texas

EGET

neve |

: pre OE me MEICE

 

    

  

recording of his discussions with an F.B.L. field agent to affix blame for the

explosion upon the Plaintiff (EXHIBIT FIVE) in a video entitled:

 

 

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 2 of 30

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

RAW Call To FBI "Rogue YouTuber Reported to FBI for Explosion in Port
Neches TX

Video description box:
Published on Nov 28, 2019

Called placed to FBI 11/27/2019 12:10 pm EST reporting D. George Sweigert
/ Dave David Acton 'terrorist' video

Mr. Conte’s video was then copied and re-uploaded to a YouTube channel now known as
the “Conspiracy Distillery”, a channel originally known as “ABEL DANGER”. David Charles
Hawkins (White Rock (South Surrey), British Columbia, Canada) is the co-founder of the
conspiracy marketing brand “ABEL DANGER’ and is prominently featured in the Second
Amended Complaint ([SAC] ECF. Doc. no. 88). This channel has approximately 58,400
subscribers.

A few hours later, a Canadian woman (Mishel McCumber, P.O. Box 1393, Trenton,
Ontario, Canada K8V-5R9) re-broadcast the Marcus Conte video (residing at the “Conspiracy
Distillery”) on her YouTube channel known as “DeceptionBytes”. The video was the viewed
by more than 12,700 people. This video of Ms. McCumber (EXHIBIT SIX) included Mr.
Conte’s phone call to the F.B.I. where he mentioned the Plaintiff by name — several times — and
implicates the Plaintiff in a bombing attempt of Port Neches, Texas.

According to U.S. News and World Report (Nov. 29, 2019, at 10:19 a.m.)

HOUSTON (Reuters) - The fire at a petrochemical plant that prompted thousands
of people to flee from four Texas communities burned for a third day on Friday
with officials huddling as investigations were launched.

The fiery blast at a TPC Group facility on Port Neches, Texas, on Wednesday
injured three workers, blew locked doors off their hinges and was felt in
communities far from the site. The plant makes chemicals used in production of
synthetic rubber, resins and an octane-boosting component of gasoline.

The actions of Mr. Conte indicate clear violations of New York law and the Plaintiff has
a right of private actions against Mr. Conte for malicious prosecution as well as the identical

issues raised in the SAC (No. 88).
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 3 of 30
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Mr. Conte is a former member of the New York City Department of Sanitation (DSNY),
employed as a Code Enforcement Officer and has received training on establishing appropriate
probable cause determinations (EXHIBIT SEVEN — Sanitation Enforcement Agent, Badge 342,
ID 1481404, Call Sign 229). His lack of demonstrating articulable “probable cause” when
telephoning the F.B.I. makes him a clear candidate for a malicious prosecution private action. In
New York the elements of malicious prosecution are cited in Dawson v. Snow, 356 Fed. Apprx.

526 (2d Cir. 2009 (quoted in relevant part):

In New York, "[t]he elements of an action for malicious prosecution are (1) the
initiation of a proceeding, (2) its termination favorably to plaintiff, (3) lack of
probable cause, and (4) malice." Colon, 60 N.Y.2d at 82, 468 N.Y.S.2d 453, 455
N.E.2d 1248. The existence of probable cause defeats a claim of malicious
prosecution. Wasilewicz v. Village of Monroe Police Dep't, 3 A.D.3d 561, 771
N.Y.S.2d 170, 171 (App. Div.2d Dep't 2004). Here, probable cause was found by
a judge at a probable cause hearing.”

 

THEREFORE, the Plaintiff now seeks AFFIRMATIVE RELIEF from this Court for
LEAVE TO FILE an appropriate MOTION to add MARCUS CONTE, 199 Gelston Avenue,
D1, Brooklyn, New York, 11209 as a co-defendant in this instant litigation.

I hereby certify that the attached interrogatories are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of Defendant Goodman.

Toy

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

11°27 07

Signed this 29th day of November, 2019.

EXHIBITS ATTACHED
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 4 of 30

I hereby swear under the penalties of perjury that the attached exhibits are true and
correct copies of the originals and not sent for the oppression of the Defendant.

Signed this 29th day of November, 2019.

Dsap

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-noticeq@mailbox.org

()-22- 19
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 5 of 30

EXHIBIT ONE
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 6 of 30

Thursday, September 12, 2019

Case No. 1:18-CV-08653-VEC
Sweigert v. Goodman

Hon. Valerie E. Caproni [Via Email and USPS First Class Mail]
United States District Judge

Thurgood Marshall United States Courthouse

Courtroom: 443

40 Foley Square

New York, NY 10007

Chambers Phone: (212) 805-6350 - Deputy Phone: (212) 805-6355
CaproniNYSDChambers@nysd.uscourts.gov

“This is a frivolous dispute between two litigants whose voluminous court filings
rehash their incomprehensible and illogical online conspiracy theories.” -Judge

Dear Judge,

It is hard to imagine a more frivolous dispute between 2-crackpot online conspiracy theorist’
than this one. Not only is Plaintiff a documented conspiracy kook, he engages in routine
online Cyber Bullying, Harassment & Perjury. My name is Marcus Conte, an independent
journalist, whistleblower and YouTube personality familiar with both party’s on & offline
shenanigans. | am also one of plaintiffs many Cyber Bully victims. | would like to place my
personal experience on the record. | live in Brooklyn NY and would be willing to come to
court and give sworn testimony.

In my enclosed 1-hr public YouTube video everything | am offering here will make perfect
sense. Please watch the video titled: “Dave Acton Sweigert Charged With Cyber Bullying,
Harassment & Perjury Before SDNY Judge Valerie E. Caproni 1:18-CV-08653-VEC"

httos://youtu.be/CWTiIkLiJXX4

Plaintiff Dave Sweigert is a YouTube video celebrity with a subscriber base of 17,000
viewers. However, Sweigert falsely claims he is a ‘private citizen.’ He is not. Sweigert is a
well-known 60-year old public figure on a fishing expedition to smear his online competitors
like myself, and, the Defendant Jason Goodman. Sweigert does all of this for his own
personal gain. Though Goodman is far from a saint, Sweigert falsely claims he was defamed,
slandered and libeled by Goodman; Sweigert claims he suffers from mental anguish, loss of
reputation, damage to trade, profession and business, ridicule in the community and medical
injuries to his musculoskeletal system. Nothing could be further from the truth. In fact the
opposite is true - Sweigert has prospered from the situation. Sweigert is a documented
narcissist who enjoys tormenting people through online video making. His allegations of
defamation are so ridiculous because as you will see in the above video Mr. Sweigert
knowingly & willfully attempts to inflict all of those damages on others; including this reporter.

1. Sweigert commits perjury against the Court because he is deliberately misleading the
Court about his Public online presence & nefarious engagement. As a Pro Se litigant, all of
his written statements thus far are his sworn testimony.
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 7 of 30

18 U.S.C. § 1001(a):

(a) Except as otherwise provided in this section, whoever, in any matter within the
jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully—

(1) falsifies, conceals, or covers up by any trick, scheme, or device[ , ] a material fact;
(2) makes any materially false, fictitious, or fraudulent statement or representation; or
(3) makes or uses any false writing or document knowing the same to contain any
materially false, fictitious, or fraudulent statement or entry

shall be fined under this title, imprisoned not more than 5 years or, if the offense
involves international or domestic terrorism (as defined in section 2331),[11]
imprisoned not more than 8 years, or both....

2. Sweigert commits Cyber bullying and repeated harassment against this Reporter as
demonstrated in the video “Dave Acton Sweigert Charged With Cyber Bullying,
Harassment & Perjury Before SDNY Judge Valerie E. Caproni 1:18-CV-08653-VEC"

CONCLUSION

Plaintiff is no "knight in shinning armor.” He is an online menace and should be barred by the
court from online discourse and from further discussing this case in public. Plaintiff should
also be severely fined for filing one frivolous motion after another at the expense of the
People, and for making a mockery of this court - and this country.

Respectfully,

MARCUS CONTE

199 Gelston Ave, Apt D1
Brooklyn NY 11209
shorthappylife@gmail.com

CC: Jason Goodman, Dave Sweigert
[Via Email and USPS First Class Mail to last known address]
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 8 of 30

EXHIBIT TWO
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 9 of 30

Broadcast of 9/12/2019

> pl Md 1430

 

Dave Acton Sweigert Charged With Cyber Bullying, Harassment,
Perjury: SDNY Judge Valerie E. Caproni

. Marcus Conte
i ~* Subscribed @& 7K 1.569 views

soe Hore iG “of mi 23

Source URL:
https://www.youtube.com/watch?v=cWTikL) JXX4&t=6s

 
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 10 of 30

EXHIBIT THREE
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 11 of 30

Sweigert v. Goodman, USDC for the SDNY

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

September 19, 2019
Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7 Avenue, APT #6S
New York, NY 10001
Copy provided:
PRO SE DIVISION, ROOM 200
US. District Court
Southern District of New York (Foley Square)
500 Pearl Street
New York, N.Y. 10007-1312
SUBJECT: Proposed criminal referral to the U.S. Attorney
CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Ref: (a) 18 U.S.C. § 1503
Dear Sir,
1. You are familiar with the following individual who has sent unsolicited

communications (concerning alleged crimes of the undersigned) directly to the presiding judge
of this instant case on September 12, 2019 (you and the undersigned have received copies [via
e-mail cc:]):

e Marcus Conte of Brooklyn, New York

2. Marcus Conte has allegedly violated ref: (a) with his “communication” that
“endeavors to influence, obstruct, or impede, the administration of justice..” (September 12",
2019 e-mail message and letter to the presiding judge). Conte seems to have satisfied the
“corruptly” requirement of ref: (a) by providing false, misleading and erroneous information in
his 9/12/2019 communication. On the surface, it appears Conte is acting as a proxy agent on
your behalf.

lL

CASE #; 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 12 of 30

Sweigert v. Goodman, USDC for the SDNY

3. Mr. Conte’s “communication” of 9/12/2019 has impeded the administration of
justice with interference that clouds the sense of “fairness” and “justice” of this court. His
disruption of the orderly procedure of this court’s processes may have been orchestrated with

your knowledge and is therefore “corrupt” on its face.

4. Interestingly, much of Conte’s rhetoric in the 9/12/19 “communication” parrots
the video content of your CrowdSource The Truth podcasts about the undersigned, to include
the inclusion of alleged violations of 18 U.S.C. § 1001 by the undersigned. The use of 18
U.S.C. § 1001 is identical to those allegations which you have made in several videos
concerning the undersigned. You have also distributed video content on social media that
instructs parties to contact federal judges via electronic messages (e-mail) and telephone calls --

exactly has Mr. Conte has done (see attachments below).

5. As you have co-produced social media podcasts on several occasions with this
person there is an obvious connection. It seems apparent that you may have ghost written the

9/12/19 communication. You have yet to deny this apparent connection.

6. As a courtesy to you, I have reported this matter to the Federal Bureau of
Investigation Special Agent that was apparently working the case you initiated against the
undersigned (and others) in April 2018 — S.A. Brittany Custer. The Government need only to
show that Mr. Conte (and possibly yourself) had knowledge that his communication would

likely result in inappropriate influence. U.S. v. Silverman, C.A. 11 (Fla.) 1984, 745 F.2d 1386.

Warm regards,

D. G. Sweigert

See enclosures below:

CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 13 of 30

Sweigert v. Goodman, USDC for the SDNY

uc coe na Bint mae 18
: oe 1001 and

 

The Trolls of Mount Shasta

10,827 views * Streamed live on May 4, 2078 aie 267) 0-122 SHARE SAVE ave

 

 

Crowdsource the Truth 2

 

ABOVE: Defendant accuses Plaintiff of violations of 18 USC § 1001.
Marcus Conte accused Plaintiff of violations of 18 USC § 1001.

CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 14 of 30

Sweigert v. Goodman, USDC for the SDNY

Go thease SG" Fs

ee ase

 

 

 

 

 

    

   

 

&
=
Judge Philip P. Simon
Lazer Staff Information
int A,
sank. Hammons iN 46320
{249} BS2A 740, « Court Repeoeter - _
- Stacy Gremesiey 259) Bit Re
~~
T, Mondy
etary

YH BZ S76:

 

 

 

Motion for Justice ~ Preserving Due Process with Pro Se Plaintiff Brian Vukadinovich
3,872 views « Streamed live on Oct 4, 2018 ne 142 ec! e® SHARE Sy SAVE aaa

Jason Goodman
84.1 subscribers

 

SUBSCRIBED)

ABOVE: At time mark 48.25 Defendant states, “ [federal] judge Phillip P. Simon is there in
Hammond, Indiana and you know you can email him ...”

CASE #: 1:18-ev-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 15 of 30

Sweigert v. Goodman, USDC for the SDNY

FULL INTERVIEW: 'DSNY WhistleBlower’ w/
Jason Goodman CSTT - 09/19/2017

 
    

PC)
SR

 

INTERVIEW: On The Court Steps w/ Jason
Goodman, March 07, 2018 Conte v DSNY

Marcus Conte

Tyear ago * 164 views

. httos/youtu beAVeH;GU-QtUA Waich The LIVE STREAM INTERVIEW on
ihe steps of the courthouse w/ Jason Goodman of Crowd ...

  

LIVE STREAM Conte v DSNY Today at 2om
w/ Jason Goodman @ Crowd Source The

Marcus Corte
t year ago « 161 views

 
 
 
 
 
 

Truth - Watch Conte v DSNY live here: _..

 
 

INTERVIEW: Crowd Source The Truth & latest

DSNY Corruption News

Marcus Conte

Tyear ago » 541 views

| iy INTERVIEW with Jason Goodman of Crowe Source The Truth:
https:/fyoutu be/ZDSYAZSKSKM Conte v. DSNY - Gase No.

 

 

   

CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 16 of 30

Sweigert v. Goodman, USDC for the SDNY

Jason Goodman

a4 1K 7,846 views

 

   

FULL INTERVIEW: 'DSNY WhistleBlower’

(i/ Jason Goodman CSTT

 

164 views

 

CASE #: 1:18-cv-08653-VEC, Judge Valerie E. Caproni
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 17 of 30

EXHIBIT FOUR
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 18 of 30

Broadcast of 9/17/2019

       
   
  
 
 
  
 
    
    
 
      

ce fe gery.
Cw Re qoy

rere rare ” 3-1 ie fh Poe em
NEW YORK

Nows Wanted 89 The FAl Gemvmuniy Quyeach — Recructnent

 

Featured Story Recent News Contact Us

New Top Ten Fugitive 09.69.2019

Sa MPU lekyy

 

WANTED FUGITIVE
EUGENE PALMER

   

 

  

f. Marcus Conte Reporting

% Wanted by the FBI New York
HUSAM ABO-AL-RA'UF

INTEL DROP
shorthappylife@gmail.com

 

SUPPORT Reporting Crime
patreon.com/marcusconte / ‘ t Special Agents in Charge
paypal.me/theghostofbrooklyn

| ee ee, De)

Dealing With Cyber Bullies; Dopey Dave Acton Sweigert Under FBI
Review [LARP NEWS]

 

ey Marcus Conte

Subscribed 7K i
ubscribed g 1,091 views
oe Add to & Share seo Mare iG me 3 26

Source URL:
https://www.youtube.com/watch?v=CHYcmsFqLFo&t=347s
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 19 of 30

EXHIBIT FIVE
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 20 of 30

Broadcast of 11/28/2019

 
  

@TruthConvoy

@CCREDCTX @CCintAirport

@CCPOATX @CCADPAO

The man in this video is the same

D. George Sweigert who emailed

Nueces County demanding

hurricane relief records. Tonite he

was in a chat posting methads of
° blowing up the port. DHS was

R, Marcus Conte Reporting notified while he did it.

SUPPORT # YouTube
patreon.com/marcusconte
paypal.me/theghostofbrooklyn

   

weet your reply

 

RAW Call To FBI "Rogue YouTuber Reported to FBI for Explosion in

Port Neches TX”
a Marcus Conte
as ~” Subscribed 2 7K 851 views
fe Add to ge Share gee Store 1 a 5 *"

“Published on Nov 28, 2019

Called placed to FBI 11/27/2019 12:10 pm EST reporting D. George Sweigert / Dave David
Acton ‘terrorist’ video”

Source URL:
https://www.youtube.com/watch?v=NeWcOpbxOkg&t=562s
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 21 of 30

EXHIBIT SIX
 

Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 22 of 30

Broadcast of 11/28/2019

ee

Poets

Roque YouTuber Reported to FBI for Explosion in Port Neches TX AMTOPLAY
846 views) Nov 2d, 2089 ye ot RP we SHORE HE sae i Trump mocks Adem Sobett

12,735 views
i@ 1.829 age 13

 

Source URL:
https://www.youtube.com/watch?v=Jm WSkjsu9gK
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 23 of 30

EXHIBIT SEVEN
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 24 of 30
A-0

New York Supreme Court Index No. 101058-2016

 

New York Supreme Court

Appellate Division -- First Department

 

MARC CONTE,
Petitioner - Appellant

- against -
CITY OF NEW YORK DEPARTMENT OF SANITATION [DSNY],

Respondent - Respondent
- and -

NEW YORK STATE DIVISION OF HUMAN RIGHTS [NYSDHR],

 

APPENDIX
Pages [A-1-A-133]

 

Petitioner — Appellant

Marc Conte
199 Gelston Avenue, Apt. D1
Brooklyn NY 11209
347-733-4780
shorthappylife@gmail.com

Respondent — Respondent

 

 

City of NY Department of Sanitation - DSNY NY State Division of Human Rights - NYSDHR
Zachary W. Carter, Corporate Council Caroline J. Downey / Aaron M. Woskoff

100 Church Street, RM 2-306 One Fordham Plaza, 4 Floor

New York, NY 10007 Bronx, NY 10458

212-356-0897 718-744-8409

zcarter@law.nyc.gov, cbranch@law.nyc.gov awoskoff@dhr.ny.gov, wlamot@dhr.ny.gov

 

 

 

PRINTED ON RECYCLED PAPER

101058-2016 CONTE V DSNY
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 25 of 30

A -93
THE CITY OF NEW YORK Department of Sanitation
EEO COMPLAINT FORM DS 1735 (7-02-10)
DSNY Equal Employment Opportunity Statement

STATEMENT OF CLAIM

CONTE, MARC, A

BADGE 342, ID 1481404, CALL SIGN 229

SEA [SANITATION ENFORCEMENT AGENT]
MANAHATTAN [130TH STREET PARK AVE] - 9-5PM

Thursday, July 16, 2015

Retaliation for filing discrimination claim; negative performance evaluation, denial
of leave, ongoing harassment

Be advised on Tuesday, July 14, 2015 at 4:55 pm in the Manhattan zone office | was
issued but denied a hard copy of a negative performance complaint filed against me by
supervising agent Ms. Fleetwood (885, Gordon). The contents and a signed/dated hard
copy of her evaluation (form 997) was withheld from me (improper service); this action
was corroborated by a chain of command who were present at the said disciplinary
event including Amasquita (881), Hampton (886) and Torrado (7). All the said
supervisory agents congregated in the office at that time and witnessed / encouraged
the said negative evaluation. | only reviewed this document for a few moments giving it
a full read before it was whisked away by Fleetwood and her staff. In that time |
witnessed content that included | somehow lied, cheated, stole, falsified, failed to follow
orders, and so on. Of course I didn’t sign it. The complete contents of this document are
still a mystery to me. The reason, however, is open & obvious — RETALIATION.

Background,

The days that followed my filing a discriminatory claim against Mr. Pepe on June 25, 2015 Ms.
Fleetwood was assigned as my new supervisor in which she followed my every move —
basically trying to label me incompetent. From day 1 her tone & demeanor was negative,
militant, confrontational, accusing — and derogatory. She addressed me as if | were a 15-year
old boy with disciplinary problems. | got the worst assignments from her in the worst districts
under the worst conditions — and still forced by her to produce 10 tickets. My seniority,
however minimal, was completely ignored. She would pull up in her car for a “c” and begin to
immediately badger me about “I expect more summons from you” despite the fact I have
consistently provided management with their required 10-ticket quota. Every word out of her
mouth to me was negative. All she cared about was, “How many summons’ do you have?” |
kept my comments to myself.

Her complaint,
The jest of Fleetwood’s above-mentioned complaint appeared to be an error in data entry. The

allegation is | entered an incorrect code on a ‘paper summons’. | issued a paper summons that
day because my handheld device failed by producing an NOV with “zero penalty.” This is yet
another glitch in the never-ending list of things that can and will go wrong with your equipment.
As a result of this faulty equipment, this would only be the second paper summons to date |
would write. Prior to writing the paper ticket | called in the “zero penalty” problem on the radio
to Hampton (886) and was told to write the paper summons and continue on. | proceeded to

write & post the summons to the best of my ability. To the best of my knowledge 95% of the
101058-2016 CONTE V DSNY
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 26 of 30

A - 106
Exhibit 4

Index 130807

The allegation is false and misleading. It doesn’t even make sense. | called in sick for work
because | was sick, and | provided the enclosed document 8/9/15 that explained my absence.
Again, as far as | was aware this was not a mandatory workday. Why would it be? | was chart
the day prior 8/5/15, meaning that it was my day off, and | was not informed at all that this was
a day you needed a doctors note. If this became a mandatory workday after the fact, and |
needed to see a doctor | cannot read minds or possibly know facts that were NOT

communicated to me.

Important to note: there are Agents and supervisors in Enforcement that go missing from work
for days, weeks and months [AWOL]. No one knows where they are until one day they walk in
the door and everything is ok again. Me on the other hand, it is not ok. Even if | follow the rules

| am written up and fired.

8/9/2015 12:53 PM

DOCUMENTATION
Marc Conte, SEA
Reference 1481404
Badge 342
Call 229

RE: Request for documentation for Wednesday August 5, 2015

To Whom It May Concern

On 8/5/15 | called-in sick for work; as per Policy & Procedure | notified the radio room more than 2-hours
prior to the 7AM call time, and left my information with Mr. Garcia. According to DSNY Enforcement rules
lam entitled to 7 “undocumented” sick days in a rolling 6-month period. | have not exceeded that limit,
and 8/5/15 was not a mandatory workday. This letter shall represent requested documentation in its

entirety.

MARC CONTE

101058-2016 CONTE V DSNY
Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 27 of 30

A-119 —

GOD CONBUCT CERT .

  

 

 

RIGHT HAND

a opt cgeads GENER aRUITTLE
3-A RECS % 2.7 u6G FINGER

 

4s AGHT THURS ZR

  
 

 

 

 

 

 

 

\
|
i

 
 
        
 

: INGER RL OLE
p-LEET THUMB 2 NOES :

   

 

 

 

ARPT ATH

 

 

 

 

 

 

‘
i
i
\
]
i

CUMIN AL HISTORY
v SEY SOLELY
Ly NAME ORL ; DSOLE

 

SP:

ro

“ “S N RECTRRDS -
te - Sid - _
CHUN AL RY CURLY WEE OT. WP ce

   

 

101058-2016 CONTE Vv DSNY
 

Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 28 of 30
A-120 -

eon
Peston

    
   

 

     

900
y
AGG ALARM
SSMENT 2 PH CNTCT
PE 240 26
YEOL
8a 10 Od NYCTPD O08 1) 94 NY CO CRIM CRT
: > PAY DEY 94N033723
WO PAY
AL DISCHG
E iD
Bre 93 Q22 PL 22045 060793 NY a CRIM C CRT

 

DEY 938011397

rt EA OF GUILTY

    

POS S HYPODERMIC INST
"LE

 

.S8 A MISD CONVICTED UPON

 

 
 

PL 22003 DWAIZ OR SCONV WEIN TOYRS
CPCS 7 VTL [toe
CLASS A MISO CLASS UE MISD

 

 

 

101058-2016 CONTE V DSNY
a

Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 29 of 30

A-121

   

COMMITTED AFTER SE

      
 

    

 

 

0729.85 NY CO SUP CRT
122 84 605 MID 1D ,
SENT CONDIT
SENT DATE
10.27 81 RICHMOND CO CRIM CRT
osres nyewe cA DRT 1ROOI343
a DISMISSED
UNLAW POSS MARIUAN?
PL 22108
VOL

 

101058-2016 CONTE V DSNY

 

\

 

peaesememneteet
endian
a

Case 1:18-cv-08653-VEC-SDA Document 129 Filed 12/11/19 Page 30 of 30

A -125
Statement of Claim, CASE # 10176716

New York State Division of Human Rights
55 Hanson Place, Room 1084

Brooklyn, NY 11217

718-722-2385

718-722-2856

Wednesday, July 22, 2015 STATEMENT OF CLAIM
CASE # 10176716

Marc Conte

199 Gelston Avenue, D1

Brooklyn, NY 11209

347-733-4780

shorthappylife@gmail.com

Dear Division,

lam a 51-year old WHITE male with a criminal arrest & conviction record, drug & alcohol
history (disability), and | am a practicing vegan-Buddhist. | was hired by the City of New York
on December 08, 2014 as a Sanitation Enforcement Agent (SEA). | do not fit-in in any way with
the majority of 95% younger black & Hispanic Christian supervisors and co-workers. Despite
my above average work ethic and the fact | satisfy the department’s 10-ticket per day quota |
have been persistently harassed, antagonized and issued false and misleading [negative]
performance evaluations in an attempt to get me fired and or get me to quit. There are no other
employees other than myself | can see who does his work but is so openly and obviously
discriminated against for his above-mentioned differences. On June 19, 2015 | brought this
complaint to Teresa H. Neal, Department of Sanitation Director of EEO (Office of Equity,
Diversity & Inclusion, 137 Centre Street, Room 505, NY, NY 10013) (212) 437-4213. | filed
again with her department on July 16, 2015 for retaliation. To date, nothing has been done to
stop the discrimination against me. It appears these behaviors will continue against me
uninterrupted, and will continue to escalate.

Enclosed please find a copy of my arrest record containing numerous drug violations, copies of
4/5 negative performance evaluations and other related documentation. | am also in
possession of several sound & video recordings, as well as numerous photos upon request.

Back in December 2014 in my training class as a new Sanitation Enforcement Agent, 90% of
which were black & Hispanic participants under the age of 30, the management team of
Brenton Greenwood, Christine Pascall and Mr. Garnett (all black) set the racist-discriminatory
tone that has followed me into the field a full 7 months later. The latter discriminatory events by
latter supervisors including Mr. Pepe are a byproduct of Greenwood, Pascall and Garnett’s
Anti-white treatment towards me. There is no sign whatsoever of this discrimination ever

ending.

| am requesting a workplace Accommodation (different work assignment outside this division)
and punitive damages of $100,000.00 [one hundred thousand dollars].

MARC CONTE

101058-2016 CONTE V DSNY
